       Case 2:20-cv-01454-SSV-MBN Document 19 Filed 01/19/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    JAMES L. COOPER                                           CIVIL ACTION

    VERSUS                                                      NO. 20-1454

    CORNERSTONE CHEMICAL                                    SECTION “R” (5)
    COMPANY



                          ORDER AND REASONS


       Before the Court is the parties’ joint motion to continue the trial and

all pretrial deadlines.1 The Court notes that jury trial in this matter, which

was set for the week beginning March 22, 2021, 2 has already been continued

by general order. See Eastern District of Louisiana, General Order 21-1. The

Court also continues the pretrial conference, set for March 11, 2021, 3 until a

date to be set at a conference with the Court’s Case Manager.

       The Court also finds good cause to continue all other unexpired pretrial

deadlines. The current discovery deadline expires on February 9, 2021. 4 The

parties represent that they are working to schedule depositions for the

remaining witnesses, and that plaintiff’s deposition is set for February 23,


1      R. Doc. 17.
2      R. Doc. 12 at 4.
3      Id. at 3.
4      Id. at 2.
     Case 2:20-cv-01454-SSV-MBN Document 19 Filed 01/19/21 Page 2 of 2




2021. 5 The parties state that they need more time to complete depositions

and written discovery.6

     A preliminary conference will be held BY TELEPHONE on

FEBRUARY 9, 2021 at 11:00 a.m. for the purpose of rescheduling the

unexpired pretrial deadlines, a pretrial conference, and trial on the merits.

The Court will initiate the telephone conference call and will be represented

at the conference by its Case Manager.




        New Orleans, Louisiana, this _____
                                      19th day of January, 2021.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




5    R. Doc. 17 at 1, ¶ 4.
6    Id. at ¶ 5.
                                     2
